Per Curiam.
Plaintiff-appellant Farmers Union Co-Operative Insurance Company of Nebraska filed a notice of appeal in the district court for Lancaster County, Nebraska, on October 17, 1984. The notice of appeal states in part that appellant “appeals to the Supreme Court of the State of Nebraska from the order and judgment of the District Court entered on September 18, 1984, denying the plaintiff’s motion for a new trial.” Appellant sets out in its brief at 1: “C. HOW THE ISSUE WAS DECIDED At the trial held on June 7, 1984, the parties stipulated as to the facts relevant to the case. The Honorable Dale E. Farhnbruch [sic] on August 30,1984, found that appellant could not recover in a garnishment action against the appellee and dismissed appellant’s action.”
*250The record before this court does not contain, in the transcript, the supplemental transcript, or the bill of exceptions, any court order or findings of August 30, 1984, or September 18, 1984, nor any motion for new trial. The only judgment appearing in the transcript is one dated March 31, 1980, in favor of appellant against Jimmy L. Neals.
Appellant’s brief does not make any references to the transcript, although such references are required by Neb. Ct. R. 9C(1) (rev. 1983). A simple adherence to this rule might have brought the missing orders to light.
The bill of exceptions of two pages makes reference to a “stipulation,” which in turn makes no reference to any garnishment proceedings.
It is not the province of this court to attempt to make the records before us comply with our rules of appeal. To do so would inevitably require us to become lawyers for one contending side or the other.
There is no final order or judgment before us to be reviewed. The appeal is therefore dismissed.
Appeal dismissed.